Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6 has been amended to the following:
6. (Currently Amended) The apparatus of claim 4, wherein the controller comprises a control signal generation module and a control signal adjustment module;
wherein the control signal generation module is configured to generate a first signal based on the target rotation angle; and
wherein the control signal adjustment module is configured to adjust the first signal based on the electrical resistance to generate the control signal. 







16. (Currently Amended) The method of claim 14, further comprising:
receiving an input signal corresponding to the target rotation angle; and
scaling, by an amplifier, the input signal based on a ratio between the electrical resistance and a reference resistance representing a nominal spring stiffness of the one or more connection structures to generate the control signal.

Claim 19 has been amended to the following:
19. (Original) The method of claim 14, further comprising:
measuring the electrical resistance using an analog-to-digital converter to generate a measurement result;
receiving an input signal in digital format corresponding to the target rotation angle;
scaling the input signal in digital format based on the measurement result; and
generating, using a digital-to-analog converter and based on the scaled input signal in digital format, the control signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645